Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Per phone interview between the examiner and the applicant's attorney conducted on 04/13/2021, both the examiner and the attorney agree that by amending the claims as shown below, the claimed subject matters would overcome the prior art rejection and be in condition for allowance. 

Examiner’s Amendment
Amendments to the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application: 
Listing of Claims: 

1.	(Currently Amended) A method of configuring a virtual network port in a physical server to support packets transfer between the physical server and other network nodes in a virtual network, comprising:

adding at least one extension configuration message to a network management protocol used by said virtual network and transmitting at least one configuration Protocol Data Unit (PDU) comprising said at least one extension configuration message to a network circuitry connecting the physical server to the virtual network, the at least one extension configuration message comprising at least one virtual network setting for the virtual network port mapping the physical server in the virtual network;
wherein the network circuitry is configured to deploy the virtual network port to support exchange of packets between the physical server and at least one of a plurality of nodes of the virtual network by encapsulating outgoing packets originated by said physical server and de-capsulating incoming packets destined to said physical server, according to at least one virtual network encapsulation protocol using the at least one virtual network setting; and
wherein an execution environment of said physical server is isolated from an execution environment of said virtual network port and not executing software components ofthe execution environment of said virtual network port for ensuring privacy.

2.	(Original) The method of claim 1, wherein the virtual network is at least part of a Virtual Private Cloud (VPC).

3.	(Previously Amended) The method of claim 1, wherein the physical server is a bare-metal server deployed as part of a Virtual Private Cloud (VPC).

4.	(Original) The method of claim 1, wherein the at least one virtual network encapsulation protocol is a member of a group consisting of: Virtual Extensible Local Area Network (VXLAN), Network Virtualization using Generic Routing Encapsulation (NVGRE), Generic Network Virtualization Encapsulation (GENEVE) and Stateless Transport Tunneling (STT).



6.	(Previously Amended) The method of claim 1, wherein the network management protocol is Network Configuration Protocol (NETCONF) applied in the control plane of the virtual network, the at least one extension configuration message comprising at least one extension Yet Another Next Generation (YANG) object appended to the NETCONF protocol to support delivery of the at least one virtual network setting.

7.	(Original) The method of claim 1, wherein the at least one virtual network setting is a member of a group consisting of: a virtual network address assigned to the virtual network port deployed to map a network port of the physical server in a range of virtual addresses of the virtual network, a virtual network identifier (VNID) of the virtual network, a VPC identifier (VPC ID), a security group association for the physical server and a multicast group association for the physical server.

8.	(Original) The method of claim 7, wherein the virtual network address defines an Internet Protocol (IP) address assigned to the virtual network port in the range of IP addresses of the virtual network, the virtual network port applies the IP address for the encapsulation and de-capsulation.

9.	(Original) The method of claim 8, further comprising the virtual network address defines a Media Access Control (MAC) address assigned to the virtual network port, the virtual network port applies the IP address and the MAC address for the encapsulation and de-capsulation.



11.	(Original) The method of claim 1, wherein each of the packets exchanged between the physical server and the at least one node of the virtual network is a member of a group consisting of: a unicast packet, a multicast packet and a broadcast packet.

12.	(Original) The method of claim 1, wherein the network circuitry is utilized by a network switch connecting at least one network port of the physical server to the network such that the virtual network port is deployed in the network switch to apply the encapsulation and de-capsulation.

13.	(Original) The method of claim 1, wherein the network circuitry is utilized by a Network Interface Card (NIC) of the physical server such that the virtual network port is deployed in the NIC to apply the encapsulation and de-capsulation.

14.	(Currently Amended) A system for configuring a virtual network port in a physical server to support packets transfer between the physical server and other network nodes in a virtual network, comprising:
at least one processor executing a code, the code comprising:
code instructions to add at least one extension configuration message to a network management protocol used by said virtual network and to transmit at least one configuration Protocol Data Unit (PDU) comprising said at least one extension configuration message to a network circuitry connecting the physical server to the virtual network, the at least one extension configuration message comprising at least one virtual network setting for the virtual network port mapping the physical server in the virtual network;
wherein the network circuitry is configured to deploy the virtual network port to support exchange of packets between the physical server and at least one of a plurality of virtual nodes of the virtual network by encapsulating outgoing packets originated by 
wherein an execution environment of said physical server is isolated from an execution environment of said virtual network port and not executing software components ofthe execution environment of said virtual network port for ensuring privacy.

15.	(Original) The system of claim 14, wherein the network circuitry is utilized by a network switch connecting at least one network port of the physical server to the network such that the virtual network port is deployed in the network switch to apply the encapsulation and de-capsulation.

16.	(Original) The system of claim 14, wherein the network circuitry is utilized by a Network Interface Card (NIC) of the physical server such that the virtual network port is deployed in the NIC to apply the encapsulation and de-capsulation.

17.	(Currently Amended) A computer program product for configuring a virtual network port in a physical server to support packets transfer between the physical server and other network nodes in a virtual network, comprising:
a non-transitory computer readable storage medium;
first program instructions for adding at least one extension configuration message to a network management protocol used by said virtual network and for transmitting at least one configuration Protocol Data Unit (PDU) comprising said at least one extension configuration message to a network circuitry connecting the physical server to the virtual network, the at least one extension configuration message comprising at least one virtual network setting for the virtual network port mapping the physical server in the virtual network;
wherein the network circuitry is configured to deploy the virtual network port to support exchange of packets between the physical server and at least one of a plurality of virtual nodes of the virtual network by encapsulating outgoing packets originated by 
wherein an execution environment of said physical server is isolated from an execution environment of said virtual network port and not executing software components ofthe execution environment of said virtual network port for ensuring privacy; and
wherein the first program instructions are executed by at least one processor from the non-transitory computer readable storage medium.

18.	(Original) The computer program product of claim 17, wherein the at least one virtual network encapsulation protocol is a member of a group consisting of: Virtual Extensible Local Area Network (VXLAN), Network Virtualization using Generic Routing Encapsulation (NVGRE), Generic Network Virtualization Encapsulation (GENEVE) and Stateless Transport Tunneling (STT).

19.	(Original) The computer program product of claim 17, wherein the network management protocol is Simple Network Management Protocol (SNMP) applied in the control plane of the virtual network, the at least one extension configuration message comprising at least one extension Management Information Base (MIB) object appended to the SNMP protocol to support delivery of the at least one virtual network setting.

20.	(Previously Amended) The computer program product of claim 17, wherein the network management protocol is Network Configuration Protocol (NETCONF) applied in the control plane of the virtual network, the at least one extension configuration message comprising at least one extension Yet Another Next Generation (YANG) object appended to the NETCONF protocol to support delivery of the at least one virtual network setting.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claims 14 and 17), it discloses a method of configuring a virtual network port in a physical server to support packets transfer between the physical server and other network nodes in a virtual network, comprising: using at least one processor for: adding at least one extension configuration message to a network management protocol used by said virtual network and transmitting at least one configuration Protocol Data Unit (PDU) comprising said at least one extension configuration message to a network circuitry connecting the physical server to the virtual network, the at least one extension configuration message comprising at least one virtual network setting for the virtual network port mapping the physical server in the virtual network; wherein the network circuitry is configured to deploy the virtual network port to support exchange of packets between the physical server and at least one of a plurality of nodes of the virtual network by encapsulating outgoing packets originated by said physical server and de-capsulating incoming packets destined to said physical server, according to at least one virtual network encapsulation protocol using the at least one virtual network setting; and wherein an execution environment of said physical server is isolated from an execution environment of said virtual network port and not executing software components of the execution environment of said virtual network port for ensuring privacy.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in the corresponding independent claims 14 and 17, hence, these claimed features of claims 14 and 17 also contain allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465